Request for Information under 37 CFR § 1.105
1. 	Applicant and the assignee of this application are required under 37 CFR § 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
2. 	This request is being made for the following reasons:
Applicant is claiming a seed of plant variety 01083652, but the information provided in the breeding history suggests that the instantly claimed variety is a locus conversion line of an existing line referred to as CX3742NS in the instant disclosure. The requested information is required to make a meaningful and complete search of the prior art.
3. In response to this requirement, if known, please provide answers to each of the following interrogatories eliciting factual information:
a) Please supply all of the public or commercial designations/denominations used for line CX3742NS and provide patent number associated with line CX3742NS if it is patented. Please supply a trait table for CX3742NS similar to the trait table in the instant application to allow for a meaningful comparison of the recurrent parent (CX3742NS) to the instant variety (01083652).
b) Provide information regarding what locus(i) is donated to the instantly claimed line by GL4711B1-T4LNN and what trait(s) are conferred by the locus(i).
c) Are there any patent applications or patents in which sibs of the instant plant are claimed? If so, please set forth serial numbers and all of the public or commercial designations/denominations of the sibs.
4. If Applicant views any or all of the above requested information as a Trade Secret, then Applicant should follow the guidance of MPEP § 724.02 when submitting the requested information.
5. In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure. Please indicate where the relevant information can be found.
6. The fee and certification requirements of 37 CFR § 1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of this requirement under 37 CFR § 1.105 that are included in the applicant’s first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR § 1.105 are subject to the fee and certification requirements of 37 CFR § 1.97 if submitted subsequent to a first Office action on the merits.
7. The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR § 1.56. Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
8. This requirement is subject to the provisions of 37 CFR 1.134, 1.135 and 1.136, and has a shortened statutory period for reply to this action of TWO (2) MONTHS from the mailing date of this Office action. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136 (a).
9.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA E COLLINS whose telephone number is (571)272-0794. The examiner can normally be reached M-R 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CYNTHIA E COLLINS/            Primary Examiner, Art Unit 1662                                                                                                                                                                                            

/SHUBO (JOE) ZHOU/Supervisory Patent Examiner, Art Units 1661 and 1662